 In the Matter Of MILNECHAIRCOMPANYandUNITEDBROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA,LOCALNo.1882Case No. C-73,0.-Decided December 1, 1939FurnitureManufacturing Industry-Interference,Restraint,and Coercion-Company-Dominated Unions:(Athletic Club)domination and interference with;notices of meeting signedby respondent's president posted in plant ; employeespaid for time spent at company-dominated union meetings;order disestablishingwithheld ; contract with, abrogated ; (Association) formation of by supervisoryemployee; solicitingmembershipin, by supervisoryemployee,on company timeand property ;admission by respondentof such activities,respondent responsibleeven though it had no actual participationtherein ; employees paid for timespent at company-dominatedunion meetings;ordered, refuse to recognize asrepresentativeof employees-Strike: notcaused by unfair labor practice-Strike Settlement Agreement:constructionof by respondentnot so unreasonableas to imputebadfaith-Discrimination:charges of,dismissed.Mr. Berdon M. Bell,for the Board.Shepherd, Curry do Levine, by Mr. T. Pope Shepherd,andMr.Clifford Curry,of Chattanooga, Tenn., for the respondent.Mr. Herbert G. B. King,of Chattanooga, Tenn., andMr. H. W.Blicmenberg,andMr. D. Maher,ofWashington, D. C., for the United.Mr. Alvin O. Moore,andMr. Tom Cate,of Chattanooga, Tenn.,for the Association.Mr. William Strong,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Brother-hood of Carpenters and Joiners of America, Local No. 1882, hereincalled the United, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Tenth Region (Atlanta,Georgia), issued its complaint dated April 18, 1938, against MilneChair Company, Chattanooga, Tennessee, herein called the respond-ent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce, within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the National18 N. L. R. B., No. 10.53 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Act, 49 Stat. 449, herein called the Act.The com-plaint, as amended at the hearing, alleged in substance that therespondent (a) on and after December 3, 1935, discouraged member-ship in the United by refusing to reinstate 49 named employees whohad participated in a strike at the respondent's plant for the reasonthat they were members of the United and participated in the strike;(b) dominated and interfered with the formation and administrationof the Athletic Club, and the Association of Milne Chair Workers,Local Unit No. 16, 9f the League of Democratic Unions, herein calledthe Association, and fostered, promoted, and encouraged their growth;and (c) by the foregoing acts and refusals and by other acts interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.The complaint and the accompanying notice of hearing were dulyserved upon the respondent and the United.The respondent there-after duly filed an answer to the complaint denying the unfair laborpractices charged.Pursuant to notice, a hearing was held at Chattanooga, Tennessee,from April 28 to May 6, 1938, inclusive, before William P. Webb, theTrial Examiner duly designated by the Board.On April 28, 1938,the Association filed with the Trial Examiner a petition to intervenewhich the Trial Examiner granted.The Board, the respondent, theUnited, and the Association were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examine,and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.Counsel for the Board and forthe respondent moved to amend the complaint and answer, respec-tively, to conform to the proof.The motions were granted by theTrialExaminer.Numerous other motions and objections to theadmission of evidence were made and ruled upon by the Trial Ex-aminer at the hearing.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On June 2, 1938, the respondentfiled a brief.On June 27, 1938, the Trial Examiner issued his IntermediateReport, wherein he found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7) ofthe Act.He recommended that the respondent cease and desist fromengaging in its unfair labor practices and take certain affirmativeaction to effectuate the policies of the Act. Subsequently, therespondent and the Association filed exceptions to 'the IntermediateReport.The respondent also requested oral argument before theBoard. MILNE CHAIR COMPANY55Pursuant to notice duly served upon the parties,a hearing for thepurpose of oral argument was held before the Board in Washington,D. C., on April 21, 1939.The respondent,the Association,and theUnited were represented by counsel and participated in the argument.The Board has considered the respondent's brief, the respondent's andthe Association's exceptions to the Intermediate Report, and the argu-ments in support thereof, and, in so far as the exceptions are incon-sistent with the findings,conclusions,and order set forth below, findsthem to be without merit.At the close of the hearing in May 1938, the respondent and theUnited entered into an agreement which provided for the reinstate-ment of the persons named in the complaint.Thereafter therespondent filed with the Board a petition requesting approval ofthe contract and of settlements made pursuant thereto and requestingthe dismissal,in part, of the complaint.The United filed an answer,supported by affidavits,in opposition to the respondent'spetition.Thereafter the respondent filed a motion addressed to the answer andthe affidavits submitted by the United,and both parties filed addi-tional briefs.In view of our determination in Section III, Alhereof, we need not consider the, petition or the motion.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTMilne Chair Company is a Tennessee corporation engaged, atChattanooga,Tennessee,in the manufacture,sale, and distribution ofchairs and other furniture.During 1937 approximately 50 per cent of the raw materials andsupplies used by the respondent at its plant were imported intoTennessee,and 94 per cent of the finished products of the respondentwere distributed to points in other States. In 1937 the respondentemployed more than 300 persons at its plant.H. THE ORGANIZATIONS INVOLVEDUnited Brotherhood of Carpenters and Joiners of America, LocalNo. 1882, is a labor organization affiliated with the American Feder-ation of Labor, admitting to membership employees of the respondent.The Athletic Club was an unaffiliated labor organization,admittingto membership employees of the respondent.Association of Milne Chair Workers, Local No. 16, is a labor organ-ization, affiliated with the League of Democratic Unions, admitting tomembership employees of the respondent.2S2029-41-vol.1.S-5 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The failure to reinstate strikersEarly in September 1935 the United, which had been organizing therespondent's employees for about a year and had a substantial numberof members among them, submitted a scale of proposed wage increasesto the respondent.The respondent countered with a proposal for de-creases and requested all its employees to attend a meeting duringworking hours on September 12, 1935, for a reading and discussionof its proposed wage scale'A few employees who were members ofthe United refused to attend the meeting and went on strike. Thatevening, at a meeting, the United voted to join the strike.About a week after the strike began the plant shut down andremained shut for 7 days.Thereafter it resumed operations.Thestrike lasted until December 3, 1935.Although there is some evidence that during the period immedi-ately preceding the strike D. E. Milne, the respondent's vice president,as well as several of its supervisory employees, indicated hostility tothe United and discouraged membership in it, and although membersof the United testified that Milne's conduct was largely responsiblefor the strike, the record does not support a finding that the strikewas caused by unfair labor practices of the respondent.2We findthat it was not.During the strike the respondent was unable to fill accumulatedorders and lost some of them.This fact and a reduced volume ofnew orders required curtailment of production.At the close of thestrike the plant was operating with about one half as many employeesas had previously been employed.3On December 3, 1935, the strike was settled by a written agreementproviding, among other things, for preferential reemployment ofstrikers.The agreement required that strikers wishing to return totheir jobs should register with the respondent within 2 weeks and thatthe respondent should not hire new employees until all registrantshad been returned to work.The agreement also established a wagescale.It provided furtli2r that "This contract shall cover a periodof six months from date of execution, at the end of which time acareful survey of business conditions will be made by the First Party'The complaint does not allege that at the time of the events under discussion theUnited was the representative of a majority of the respondent's employees in an appropri-ate unit.2 The complaint contains no specific allegation of interference,restraint,or coercionby the respondent prior to the strike and no allegations that the strike was causedby unfair labor practices.2It was not contended that discriminatory considerations contribute'-]to the respond-ent's curtailment of production. MILNE CHAIR COMPANY57[the respondent], and if business conditions have improved to a pointjustifying increase in wages, the Company [the respondent] willsubmit an adjusted basis of wages commensurate with condi-tions.*** "Most of the strikers registered within the specified period; somedid not.In the 6-month period following the execution of the agree-ment the respondent engaged more than 70 former strikers who hadregistered, and no persons other than former strikers.After the expiration of the 6-month period, the respondent nolonger consulted the registration list in making replacements butreverted to its usual practice of hiring men on application.BetweenJune 4 and December 17, 1936, it engaged 79 persons who applied forjobs.Of these 31 were former strikers and 48 were new employees.In that period the respondent did not refuse reinstatement to anystriker who applied to it.In December 1936 the number of strikers who were not then em=ployed by the respondent approximately equalled the number of newemployees hired since June 3.The United contends that the agree-ment required the respondent to exhaust the registration list beforehiring new men and that by abandoning reference to the list andhiring new men it both violated the agreement and discriminatedagainst the strikers whom it had not recalled.The respondent contends that it has not discriminated. It inter-prets the agreement as binding it for 6 months only, and points to thefact that even after the expiration of the 6-month period it reinstatedsuch strikers as applied to it.We need not decide whether the term expressed in the agreementapplies only to wage adjustments, as contended by the United, or alsoto preferential reinstatement of strikers, as contended by the re-spondent.The construction adopted and acted upon by the re-spondent is not so unreasonable as to justify the imputation to it ofbad faith.The United did not inform the respondent of its disagree-ment with the respondent's construction until June 1937, a full yearafter the respondent ceased referring to the registration list.Among the individuals named in the complaint, as amended, areeight strikers whom the respondent reinstated but whose employmentwas subsequently discontinued.At the hearing evidence was adducedfor the purpose of showing that the respondent discriminated in ter-minating the employment of several of them and discriminated withrespect to the terms or conditions of employment of others. Suchevidence need not be set out in detail.We have considered it and findit unconvincing.The individuals in question were not shown to havebeen appreciably more active or more conspicuous in their activity onbehalf of the United than were the strikers whom the respondent 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDreinstated pursuant to the agreement and retained in its employ, andthe circumstances surrounding the termination of their employmentdo not, in the light of the entire record, _ sustain a finding of uniondiscrimination.The respondent, having reinstated none but strikers until June3, 1936, and having hired strikers and others indiscriminately there-after does not appear to have discriminated in regard to the hire andtenure of employment of its employees within the meaning of Section8 (3) of the Act. The allegation of the complaint that it has doneso will be dismissed.B. Domination of labor organizations1.Background; the Industrial CouncilOn October 4, 1934, just after the United had its inception, C. V.White, an officer of the respondent, and others organized the Indus-trial Council.On October 19, 1934, a notice signed by Morrison, thepresident of the respondent, was posted in the plant announcing theestablishment of the Industrial Council.A set of mimeographedarticles and bylaws for the Industrial Council were prepared by therespondent.Copies of the articles and bylaws were also posted inthe plant.These instruments provide, in part, that the Industrial Council isto act as the representative of the respondent's employees for thepurposes of collective bargaining with. respect to wages, hours, andconditions of employment.Among other provisions in the articles,one states that the chairman of the Works Council, which is theexecutive body of the Industrial Council, is to be one of the respond-ent's superintendents or other employee designated by the respondent.The secretary is also appointed by the respondent.Meetings of theCouncil were held in the plant during working hours.Although the respondent dominated and interfered with its forma-tion and administration prior to the effective date of the Act, theIndustrial Council became inactive shortly after its inception andthere is no evidence that the respondent dominated and interferedwith its administration after the Act became effective on July 5, 1935.2.The Athletic ClubOn April 23, 1937, the respondent's foremen circulated petitionsthroughout the plant, which provided that their signers "agree towork with this Committee for a period of 12 months."The foremencirculating these petitions stated to the employees that Morrisonwanted them to sign as quickly as possible. MILNE CHAIR COMPANY50On April 28, 1937, foremen notified employees that a meeting wouldbe held during working hours in the packing room of the plant.Anotice, signed by Morrison, announcing the meeting, was posted onthe time clock.The plant ceased to operate at 4 p. in. that day.Those attending were instructed by the foremen not to punch thetime clock until after the meeting, as the respondent would pay themfor time spent at the meeting.Those who did not attend the meetingwere not paid for that period of time.William Kerr, son of the respondent's foreman, Tom Kerr, pre-sided at the meeting, and informed the employees that its object wasto form an organization to keep out "outside unions."The name"Athletic Club" was adopted at this meeting.The superintendent ofthe plant, E. E. Conant, and Foreman Ward Hurt, were present.On May 3, 1937, a second meeting was held at the same place andtime, and under the same conditions, pursuant to a notice signed byMorrison and posted on the clock.Again, those attending the meet-ing were paid by the respondent for the time so spent.William Kerrpresided at the meeting.Those at the meeting elected A bargainingcommittee to deal with the respondent. It was announced that therespondent's attorney would draw a collective bargaining contract,which would then be submitted by the Athletic Club to therespondent.On May 11, 1937, a third meeting of the Athletic Club was held,at the same time and place, and under the same conditions.Again,a notice that the meeting would be held was signed by Morrison andwas posted in the plant.George Smith, chairman of the bargainingcommittee, opened the meeting, and the contract prepared by the re-spondent's attorney was read.On May 12, .1937, the respondent and an "Employees' Committee,"consisting of white and negro employees, signed the contract.4The contract recites that the Employees' Committee, having beenselected by a majority of the respondent's employees, is recognizedas the collective bargaining agency for all of the respondent's em-ployees, and deals with wages, hours, and conditions of employment.The contract, by its terms, appears to have expired on May 12, 1938.The Athletic Club held no further meetings after May 11, 1937, itschief activity since that date having been the management-of a cafe-teria, the profits from which were used for the relief of indigentemployees.The respondent alleges that the Athletic Club ceased toexist in 1937 and that its membership was absorbed by theAssociation.4 The contract states that it is between the respondent and "an organization of theemployees of the Milne Chair Company plant, represented by the undersigned committee."Sections III to XIV of this contract refer to an "Association" as representative of theemployees. 60DECISIONSOF NATIONAL LABORRELATIONS BOARDWe find that the respondent dominated and interfered with theformation and 'administration of the Athletic Club, a labor organiza-tion of its employees, and contributed" support to it, thereby interfer-ing with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.3.The AssociationOn November 16, 1937, the United filed an amended charge in thisproceeding, which included an allegation that the Athletic Club wasemployer-dominated.One week later, on November 23, 1937, TomKerr, a foreman, held a meeting of the respondent's employees inthe locker room of the plant.Other foremen notified the employeesthat Kerr wanted to see them there for the purpose of forming aunion.The meeting was held during working hours, at 9 a. m.Employees who attended the meeting did so without deduction inpay for time so spent.Tom Kerr stated at this meeting that thename of the union which was to be formed was the League of Demo-craticUnions 15 and that its purpose was to keep out of the plantboth the American Federation of Labor and the Committee for In-dustrial Organization.Perry Ballew, an employee, testified that his foreman, Ward Hurt,referred to the Association as a "company union," and that anotherforeman, Townsend, asked him whether he had been to "one of thesecompany union meetings."Neither Hurt nor Townsend testified atthe hearing.We find that Hurt and Townsend made the statementsattributed to them.After the formation of the Association, foremen of the respondentsolicited employees during working hours to become members of theAssociation.The president of the Association is Tom Kerr, a foreman; its sec-retary is Foreman Carl Dixon; Foreman Hurt and Clyde Kerr, ason of Tom Kerr, are committeemen. Two of the four other com-mitteemen of the Association are former committeemen of the In-dustrial Council or the Athletic Club.The respondent, in its brief, admits that "one of the foremen wasactive in the organization of the L. D. U. and solicited membershipat the plant during working hours."The respondent contends, how-ever, that such activity was unknown to it and that it is thereforenot responsible for the activity.The contention is without merit.sThe League of Democratic Unions, herein called the L.D. U., was formed in the latterpart of 1937 by Jac Chambliss,an attorney of Chattanooga,Tennessee.It has approxi-matelv 18 locals,of which the Association is Local No. 16. MILNE CHAIR COMPANY61The respondent is responsible for the actions of its supervisory fore-men even though it had no actual participation therein eOn January 20, 1938, the Association sent a letter to the respondentadvising that it had 225 members and requesting a conference for thepurpose of discussing a proposed contract prepared by the L. D. U.On March 2, 1938, the respondent replied, advising that although ithad checked the membership proof of the Association and found thata majority of the employees were members of the Association it feltitself bound by the contract with the Athletic Club and could not con-tract with the Association. It suggested that the Association inter-vene in this proceeding and secure certification by the Board, ascollective bargaining agent of the respondent's employees.On the entire record we find that the respondent formed the Asso-ciation and has dominated and interfered with its administration andhas contributed financial and other support to it, thereby interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.We find, further, that theAssociation is incapable of serving the respondent's employees as theirgenuine representative for the purposes of collective bargaining.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities set forth in Section III B above, oc-curring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the respondent dominated and interfered withthe formation and administration of the Athletic Club and the Asso-ciation, and contributed support to them, and thereby interfered with,restrained, and coerced its employees, in the exercise of the rightsguaranteed in.Section 7 of the Act, we shall order, the respondent tocease and desist from such unfair labor practices.By reason of the respondent's acts, the Association cannot servethe employees of the respondent as their genuine representative forthe purposes of collective bargaining.In order to restore to the em-ployees the rights guaranteed them under the Act, we shall order the6 SeeSwift & Company v.NationalLabor Relations Board,106 F. (2d) 87, enf'g. asmod.,Matter of Swift & CompanyandAmalgamated Meat Cutters and Butcher WorkmenofNorth America, Local No. 641, and United Packing House Local Industrial UnionNo. 300,7 N. L. R.B. 269. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent to refuse to recognize the Association as representative ofany of its employees for purposes of collective bargaining.Since therecord does not disclose the continued existence of the Athletic Club,we shall withhold our order directing the respondent to disestablishthe Athletic Club.We shall, however, order the respondent to ceasegiving effect to its contract with the Athletic Club or to any extensionor renewal thereof, and shall issue such further order as is necessaryto bar the resumption of the activities which constituted the unfairlabor practices, and thus effectuate the policies of the Act.7Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Brotherhood of Carpenters and Joiners of America, LocalNo. 1882, and Association of Milne Chair Workers, Local Unit No.16 of the League of Democratic Unions, are labor organizations, andthe Athletic Club was a labor organization, within the meaning ofSection 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of the Athletic Club and by contributing support to it, therespondent engaged in unfair labor practices within the meaning ofSection 8 (2) of the Act.3.By dominating and interfering with the formation and adminis-tration of the Association of Milne Chair Workers, Local Unit No. 16of the League of Democratic Unions, and by contributing support toit, the respondent engaged in unfair labor practices within the mean-ing of Section 8 (2) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.6.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-7 SeeMatterofWisconsin Telephone CompanyandTelephone Operators Union, Local175-d, International Brotherhood of ElectricalWorkers, etc.,12 N. L. R. B. 375, MILNE CHAIR COMPANY63spondent,Milne Chair Company, and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of the Asso-ciation of Milne Chair Workers, Local Unit No. 16, of the League ofDemocratic Unions, or the formation or administration of any otherlabor organization of its employees, and contributing support to theAssociation of Milne Chair Workers, Local Unit No. 16 of the Leagueof Democratic Unions, or to any other organization of its employees;(b)Giving effect to its contract dated May 12, 1937, with theAthletic Club, or to any extension or renewal thereof or to any suc-cessor contract with said Athletic Club ;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, as guaranteed in Section7 of the National Labor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Refuse to recognize the Association of Milne Chair WorkersLocal Unit No. 16 of the League of Democratic Unions, as representa-tive of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work;.(b)Post notices in conspicuous places throughout all departmentsand divisions of the plant, stating that the respondent will cease anddesist in the manner set forth in 1 (a), (b), and (c) and that it willtake the affirmative action set forth in 2 (a) of this Order;(c)Maintain such posted notices for a period of at least sixty (60)consecutive days from the date of posting;(d)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS EIITHER ORDERED that the complaint, in so far as it allegesthat the respondent has discriminated in regard to the hire and tenureof employment and conditions of employment of the persons namedin the complaint, be, and it hereby is, dismissed.